internal_revenue_service number release date index number ------------------- -------------------- ------------------------------------- re ---------------------- legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------- id no ------------- telephone number --------------------- refer reply to cc psi plr-126137-11 date date ------------------------ ------------------------------------------------ ---------------------- --------------------------------------------------------------------------------- decedent spouse attorney residuary_trust ----------------------------------------------------- ----------------- date date ------------------- ------------------- date ----------------- date ------------------ date state ------------- ------------------------ court citation ----------------------------------------------------------------- dear ---------------- this letter responds to your authorized representative’s letter dated date requesting rulings on the federal gift and estate_tax consequences of a judicial reformation of a_trust the facts and representations submitted are as follows decedent died testate on date pursuant to the terms of decedent’s will will dated date upon the death of decedent the residue of decedent’s estate is to be distributed to a marital trust and residuary_trust article iv d residuary_trust provides as follows on the death of my wife on the death of my wife trustee shall distribute the principal free from this trust to such person or persons plr-126137-11 including my wife’s estate in such manner and amounts and on such terms whether in trust or otherwise as my wife effectively appoints by specific reference hereto in the last written instrument which she executes and delivers to trustee during her lifetime or failing any such instrument in her will emphasis added in the year preceding decedent’s death decedent had a serious health emergency that necessitated surgery on date the day before the surgery decedent and spouse asked attorney to prepare for their signature estate_planning documents including decedent’s will on the same day attorney drafted decedent’s will and other estate_planning documents and immediately delivered the documents to decedent’s and spouse’s home decedent and spouse signed the documents including decedent’s will the next day date decedent died the following year on date survived by spouse spouse is the trustee of the residuary_trust in the rush to finalize the documents attorney mistakenly included a power in the residuary_trust allowing spouse to appoint the principal to any person or persons including her own estate attorney contends in a sworn affidavit that to function correctly with respect to decedent’s and spouse’s estate plan the language in article paragraph d subparagraph should have provided that spouse could appoint the principal in whatever manner she desires except not to herself her estate or the creditors of her estate attorney further avers that limiting spouse’s power_of_appointment in such manner corresponds with decedent’s estate_tax planning goals as expressed in decedent’s will in order to correct the error in the will and to reflect accurately the intent of decedent on date spouse as the trustee of the residuary_trust filed a petition with state court seeking authorization to reform residuary_trust to correct the scrivener’s error in article paragraph d subparagraph of decedent’s will accordingly the petition requested that the existing language be struck in its entirety and replaced with the following language on the death of my wife on the death of my wife trustee shall distribute the principal free from this trust to such person or persons other than my wife my wife’s estate my wife’s creditors or the creditors of my wife’s estate in such manner and amounts and on such terms whether in trust or otherwise as my wife effectively appoints by specific reference hereto in the last written instrument which she executes and delivers to trustee during her lifetime or failing any such instrument in her will emphasis added plr-126137-11 on date the court issued an order granting the petition for reformation you have requested the following rulings the power_of_appointment granted under the residuary_trust as reformed by court does not constitute - and never did constitute at any time - a general_power_of_appointment under sec_2041 over the assets of residuary_trust and the assets of the residuary_trust will not be included in spouse’s gross_estate under sec_2041 the reformation of article paragraph d subparagraph of decedent’s will did not at any time result in the exercise or release of a general_power_of_appointment under sec_2514 so as to constitute a gift by spouse for federal gift_tax purposes ruling sec_1 and sec_2001 of the internal_revenue_code provides that a tax is imposed on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2031 provides that the value of the gross_estate of the decedent shall be determined by including to the extent provided for in sec_2031 through the value at the time of his death of all property real or personal tangible or intangible wherever situated sec_2041 provides that the value of the gross_estate includes the value of all property to the extent of any property with respect to which the decedent has at the time of his death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released such a power_of_appointment by a disposition which is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent’s gross_estate under sec_2035 to inclusive sec_2041 provides that for purposes of sec_2041 the term general_power_of_appointment means a power which is exercisable in favor of the decedent his estate his creditors or the creditors of his estate sec_2041 provides that the lapse of a power_of_appointment created after date during the life of the individual possessing the power shall be considered a release of such power sec_2501 imposes a gift_tax for each calendar_year on the transfer of property by gift during the year by an individual plr-126137-11 sec_2511 provides that the gift_tax shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2514 provides that the exercise or release of a general_power_of_appointment created after date shall be deemed a transfer of property by the individual possessing such power sec_2514 provides that the term general_power_of_appointment means a power which is exercisable in favor of the individual possessing the power his estate his creditors or the creditors of his estate sec_2514 provides that the lapse of a power_of_appointment created after date during the life of the person possessing the power is considered a release of the power in 387_us_456 the supreme court considered whether a state trial court’s characterization of property rights conclusively binds a federal court or agency in a federal estate_tax controversy the court concluded that the decision of a state trial_court as to an underlying issue of state law should not be controlling when applied to a federal statute rather the highest court of the state is the best authority on the underlying substantive rule_of state law to be applied in the federal matter if there is no decision by that court then the federal authority must apply what it finds to be state law after giving proper regard to the state trial court’s determination and to relevant rulings of other courts of the state in this respect the federal_agency may be said in effect to be sitting as a state court under state law a reformation of written contracts on the grounds of mistake may be decreed upon a showing by evidence that is clear convincing and free from doubt that the instrument sought to be reformed does not because of mutual mistake properly record all of the material provisions of a prior definite and specific oral agreement by the parties citation where there is clear_and_convincing proof a unilateral mistake by the settlor is sufficient to warrant reformation id therefore based on the facts submitted and the representations made we conclude that the reformation of residuary_trust is consistent with applicable state law as applied by the highest court of state accordingly we conclude that the power_of_appointment granted under the residuary_trust as reformed by court does not constitute - and never did constitute at any time - a general_power_of_appointment under sec_2041 over the assets of residuary_trust and the assets of the residuary_trust will not be included in spouse’s gross_estate under sec_2041 and the reformation of article paragraph d subparagraph of decedent’s will did not at any time result in the exercise or release of a general_power_of_appointment under sec_2514 so as to constitute a gift by spouse for federal gift_tax purposes plr-126137-11 a copy of this letter should be attached to any gift estate or generation-skipping_transfer_tax returns that you may file relating to these matters except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely leslie h finlow senior technician reviewer branch office of associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter cc
